Citation Nr: 1612313	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-02 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to status as surviving spouse for purposes of death pension benefits.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  He died in August 2009.  The appellant has asserted that she is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which found that the appellant was not a surviving spouse for purposes of payment of death benefits.  During the course of the appeal, jurisdiction of the case was transferred to the RO in St. Petersburg, Florida.


REMAND

In her December 2011 substantive appeal, the appellant indicated that she desired a hearing before the Board at the RO.  In a letter dated on March 11, 2015, the RO informed her that her requested hearing had been scheduled for March 14, 2015, only three days after the date of the letter.  She did not appear for the hearing.  By regulation, the RO is required to notify an appellant of a Board hearing not less than 30 days before it is scheduled.  38 C.F.R. § 19.76 (2015).  As the appellant did not receive adequate notice, the Board instructed the RO to afford the appellant a new opportunity for the requested hearing in an August 2015 remand.

The Board's review of the record reveals that further development for this matter is warranted.  Evidence of record detailed that the RO sent the appellant a letter in September 2015, informing her that it had completed the steps directed by the Board when it remanded her appeal.  It was specifically noted that a separate letter would be sent to the appellant informing her of the date and time of her requested 

hearing before the Board.  An extensive review of documents in the electronic claims file did not show any such letter was sent to the appellant or that her requested hearing before the Board was scheduled or held.  As such, the Board finds that the RO has not substantially complied with the directives of the prior August 2015 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

The RO must now schedule the appellant for a hearing before the Board, pursuant to her outstanding December 2011 request.  Since such hearings are scheduled by the RO, the Board is again remanding the case for that purpose, in order to satisfy procedural due process.  38 C.F.R. § 20.700 (2015).

Accordingly, the case is remanded for the following actions:

The RO must schedule the appellant for a hearing before the RO, pursuant to her December 2011 request, at the earliest available opportunity.  The RO must notify the appellant of the date and time of the hearing, and must associate a copy of such notice with the electronic claims file.  38 C.F.R. § 20.704(b) (2015).  After the hearing, the electronic claims file must be returned to the Board in accordance with current appellate procedures. 

No action is required by the appellant until she receives further notice; however, she 

may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

